In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1043
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

ANTOINE L. WALLACE,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                   Central District of Illinois.
           No. 19-20023 — Michael M. Mihm, Judge.
                    ____________________

  ARGUED SEPTEMBER 24, 2020 — DECIDED MARCH 17, 2021
               ____________________

   Before EASTERBROOK, MANION, and KANNE, Circuit Judges.
    MANION, Circuit Judge. A jury convicted Antoine Wallace
of being a felon in possession of a ﬁrearm. The judge sen-
tenced him to 78 months in prison. Wallace asks us to vacate
the conviction because there was insuﬃcient evidence that
he possessed a ﬁrearm. But an oﬃcer testiﬁed he saw Wal-
lace pointing a silver handgun at him. Wallace challenges
this testimony, but fails to overcome the standard of review,
so we aﬃrm the conviction.
2                                                 No. 20-1043

    Wallace also challenges his sentence for two reasons.
First, he claims the district court erred by adding two crimi-
nal history points based on his 2015 Illinois conviction for
ﬂeeing police even though, his argument goes, he never
served time in custody for that conviction. But he admits the
record shows he did serve time for that conviction. Second,
he claims the court erred by adding eight levels to his
oﬀense level based on his 2004 Illinois drug conviction. He
argues that conviction is not a “controlled substance oﬀense”
under the guidelines because the Illinois statute was broader
than federal law. But our recent precedent foreclosed this
argument. So we aﬃrm the sentence.
                              I.
    We view the occurrence facts in the light most favorable
to the government.
    Responding to a 911 call, oﬃcers approached a residence
in Champaign, Illinois, late in the evening of October 14,
2018. Oﬃcer Kristensen took a position outside at the back of
the residence. He saw someone walking in the backyard and
shined a ﬂashlight toward the ﬁgure: a black man wearing a
black sweatshirt with writing on the arm and black pants.
This man then squared his body, raised his right hand
straight out in front, and pointed a silver handgun at Kris-
tensen as though preparing to shoot, according to Kristen-
sen’s testimony.
    Kristensen took cover by a corner of the house, identiﬁed
himself as a police oﬃcer, and radioed other oﬃcers that he
had seen someone with a gun in the backyard. The ﬁgure
ﬂed. Oﬃcers searched for him based on Kristensen’s de-
scription of him. Oﬃcers heard a fence rattle in the area, in-
No. 20-1043                                                   3

dicating the man ran east. Then he triggered a motion-
detector light and the oﬃcers saw him.
   Kristensen ordered him to the ground. He put his hands
up but did not comply. His hands appeared empty. He wore
the same clothes Kristensen had seen before on the ﬁgure in
the backyard. He was out of breath and sweaty. Oﬃcers
pinned him down, handcuﬀed him, and searched him but
did not ﬁnd a gun. He turned out to be Wallace.
    Oﬃcers searched the area and found a silver handgun on
the roof gutter of a nearby house. No twigs or debris were on
the gun. It was visible from the ground. According to Kris-
tensen, it looked like the gun Wallace pointed at him. It was
fully loaded and had a round in the chamber.
                              II.
    The jury convicted Wallace of being a felon in possession
of a ﬁrearm. Wallace challenges the denial of his Rule 29 mo-
tion for judgment of acquittal. We review the denial de novo,
but in doing so we view the evidence in the light most fa-
vorable to the government to determine whether any ration-
al trier of fact could have found the essential elements of the
charged oﬀense beyond a reasonable doubt. United States v.
Garcia, 919 F.3d 489, 496 (7th Cir. 2019). We will not reweigh
the evidence or reassess credibility. United States v. Carrillo,
435 F.3d 767, 775 (7th Cir. 2006).
    The only element at issue here is whether Wallace know-
ingly possessed a gun. The jury heard evidence he did.
Oﬃcer Kristensen testiﬁed he “saw a subject” walking out-
side near the house. Kristensen “illuminated the subject with
[his] ﬂashlight.” Kristensen testiﬁed that his training taught
him to check the subject’s hands ﬁrst because the hands
4                                                    No. 20-1043

could possess a weapon so “the hands are what can kill
you”. 1 So Kristensen checked the subject’s hands: “[W]hen I
ﬁrst illuminated him, he squared his body up to me, and I
saw what appeared to be a silver handgun in his right hand.
… [H]e raised it toward me in a shooting stance. … Straight
arm, raising it up at your target.”
   Kristensen testiﬁed that during this encounter, he was
“100 percent” sure he had seen a gun in the subject’s hands.
    Kristensen immediately jumped behind a corner for cov-
er and unholstered his gun. He was concerned about being
shot. He radioed the other oﬃcers that there was an armed
subject in the backyard and he described the subject as a
black male wearing a black sweatshirt with white writing on
the arm and black pants.
    Kristensen and other oﬃcers pursued the subject. As
Kristensen approached a diﬀerent house, he saw the same
subject in the driveway, walking toward him. Kristensen
pointed his gun at the subject and ordered him to the
ground. But the subject continued walking. Two other oﬃc-
ers grabbed his arms and took him to the ground. Less than
a minute and a half elapsed between Kristensen’s ﬁrst sight-
ing of the subject and his arrest.
   Kristensen patted the subject down and then searched
the area for the gun. Other oﬃcers also looked for the gun
based on Kristensen’s description of a “silver handgun.”
   As they searched, Kristensen misspoke to another oﬃcer.
Kristensen said that as he illuminated the subject during
their ﬁrst encounter, Kristensen announced himself. This

    1   The location of this period is no mistake.
No. 20-1043                                                   5

was false. Kristensen acknowledged on the witness stand
that body-cam footage reveals he announced himself only
after diving for cover. He explained the discrepancy to the
jury: “It happened so fast, I didn’t have time to give an an-
nouncement, but that’s what we’re trained to do, identify
ourselves as police oﬃcers.”
    The government played Kristensen’s body-cam footage
for the jury. Kristensen testiﬁed he could see in the video a
gun in Wallace’s hand. And Kristensen reiterated that he al-
so saw the gun with his own eyes during the ﬁrst encounter.
   The search for the gun took about 30 minutes. Kristensen
admitted that during the search, he became “slightly” less
conﬁdent he had seen a gun. He explained: “I had just had a
gun pointed at me, and it’s now unaccounted for.”
    An oﬃcer found a gun in the roof gutter of a nearby
house. Kristensen testiﬁed the gun had the same appearance,
approximate size, and color as the gun he saw pointed at
him. The government showed a gun to the jury, and Kristen-
sen tied it to the gutter and to Wallace’s hand. Kristensen tes-
tiﬁed that as he sat in court, he was conﬁdent that on Octo-
ber 14, 2018, he saw Wallace holding the gun that became an
exhibit: “I would say I was as conﬁdent as I was when it was
pointed at me.”
   Kristensen testiﬁed that he learned the subject’s name:
Antoine Wallace. Kristensen identiﬁed Wallace in court.
When he was arrested, Wallace was wearing the same cloth-
ing he wore when Kristensen ﬁrst saw him.
   The defense made some progress on cross. Kristensen
seemed to retreat from his testimony that he could see a gun
on the body-cam video. But he reiterated, again, that he saw
6                                                   No. 20-1043

the gun during the event: “I saw it with my own eyes. …
You can’t tell what’s in his hand on the body cam footage.
That’s why I’m here to testify from what I saw with my own
eyes.”
   Kristensen also admitted, again, that he made a mistake
when he told another oﬃcer that he announced his identity
as a police oﬃcer earlier than he actually announced. Kris-
tensen also acknowledged that he only saw the gun in the
subject’s hand for a brief amount of time. But he denied that
there was a possibility the subject did not have a gun in his
hand. Kristensen admitted he was not 100 percent certain
that the gun in exhibit was the gun in the subject’s hand.
    So the jury heard Kristensen testify he saw Wallace hold-
ing a gun. Defense counsel had some basis to attempt to cast
doubt on Kristensen’s testimony. The oﬃcer was mistaken
about when he announced his identity. He did not see Wal-
lace’s movements between their ﬁrst and second encounters,
less than a minute and a half apart. And Kristensen could
not see a gun in the “blurry” video.
    But the jury was free to assess his reliability and credibil-
ity. And the jury watched the video. The jury was entitled to
accept Kristensen’s explanation that he misspoke about the
timing of his announcement. The jury was entitled to accept
that eyes can see more details in person than on a blurry
video. The jury was free to believe Kristensen. We will not
reassess credibility or reweigh the evidence. The evidence
was suﬃcient for a rational jury to ﬁnd Wallace guilty.
                              III.
    Wallace argues the judge erred by adding two criminal
history points based on his 2015 Illinois conviction for ﬂee-
No. 20-1043                                                  7

ing police. He argues this was error because he never served
any time in custody on that case. He claims he bonded out
the day he was arrested.
   We review the judge’s application of the sentencing
guidelines for procedural error de novo, and we review fac-
tual ﬁndings for clear error.
    The guidelines add two points for each prior sentence of
imprisonment between and including 60 days and 13
months. U.S.S.G. § 4A1.1(a), (b). The guidelines add only one
point for each prior sentence of imprisonment less than 60
days. Id. § 4A1.1(c). The guidelines deﬁne “sentence of im-
prisonment”: “The term ‘sentence of imprisonment’ means a
sentence of incarceration and refers to the maximum sen-
tence imposed.” Id. § 4A1.2(b).
    In 2014, Wallace was charged in Illinois state court with
ﬂeeing police. The state court convicted him of that crime in
2015 in Champaign County Case No. 2014-CF-1249. The
state court sentenced him to 136 days’ incarceration: “De-
fendant is ordered to serve a period of incarceration of 136
days in the Champaign County Correctional Center. De-
fendant is to receive credit for 136 days previously served.”
(Sentencing Order, Aug. 31, 2015, Champaign Cty. Case No.
2014-CF-1249, App. 31 to Appellant’s Br.)
    Because 136 days is between 60 days and 13 months, the
district judge added two points to Wallace’s criminal history
score. This resulted in a total of ten criminal history points,
putting Wallace in criminal history category V. Combined
with his total oﬀense level of 22, Wallace faced a guidelines
range of 77 to 96 months. Had the district judge added no
points (or even only one point) to the criminal history score
8                                                 No. 20-1043

based on the ﬂeeing conviction, Wallace would have rested
in criminal history category IV, and faced a guidelines range
of 63 to 78 months.
   Wallace argues this calculation was erroneous because he
never actually served any jail time on the ﬂeeing case.
    The parties highlight diﬀerent portions of the same
guidelines application note. Wallace emphasizes the ﬁrst
part of application note 2: “To qualify as a sentence of im-
prisonment, the defendant must have actually served a peri-
od of imprisonment on such sentence … .” U.S.S.G. § 4A1.2,
n.2.
   But the government emphasizes the last part of the same
note: “That is, criminal history points are based on the sen-
tence pronounced, not the length of time actually served.” Id.
    Wallace argues he did not serve any time in custody on
the 2015 ﬂeeing conviction. He claims he bonded out the day
of the arrest. He argues he spent 136 days in custody on a
diﬀerent case, which was ultimately dismissed. He argues
the guidelines require actual service of imprisonment for a
prior sentence to count toward the criminal history category.
But he admits in his opening appellate brief that the ﬂeeing
judgment says he served 136 days on that case: “Wallace
does not dispute that the state judgment claims that he
served 136 days on -1249.” Wallace argues that judgment
was wrong, and is disproved by the state court’s docket.
   Wallace warns of a potential circuit split between us and
the Sixth and Eleventh Circuits. See United States v. Chatmon,
565 Fed. Appx. 345, 349 (6th Cir. 2014) (“A sentenced [sic]
imposed—but one for which the defendant does not serve
time, perhaps because of suspension or stay—does not count
No. 20-1043                                                    9

as a ‘sentence of imprisonment’ for criminal-history purpos-
es, under §§ 4A1.1(a), (b) … .”); United States v. Hall, 531 F.3d
414, 419 (6th Cir. 2008) (defendant who receives full credit
for time served on a diﬀerent conviction does not “actually
serve” any time for oﬀense in question); United States v. But-
ler, 229 F.3d 1077, 1079 (11th Cir. 2000) (defendant did not
“actually serve” time on sentence when he received credit
for time served in a prior, totally unrelated case).
    The government argues criminal history points are based
on the sentence pronounced, not the length of time actually
served. And the government points to our 2000 decision in
United States v. Staples, where we aﬃrmed a district court’s
assignment of two criminal history points based on a prior
conviction and sentence of 250 days in jail even though that
defendant received 250 days’ credit for time previously
served on an unrelated probation violation. 202 F.3d 992,
997–98 (7th Cir. 2000).
    But here we need not revisit Staples, or wade into the nu-
ances of the application note, or question our sister circuits.
Here, it is suﬃcient that the state court’s 2015 ﬂeeing judg-
ment says, “Defendant is to receive credit for 136 days pre-
viously served.” And Wallace admits in his brief that he
“does not dispute that the state judgment claims that he
served 136 days on -1249.” Wallace argues that judgment
was wrong. But that is essentially a misplaced collateral
attack on a state-court judgment. See Custis v. United States,
511 U.S. 485, 497 (1994); McNair v. United States, 962 F.3d 367,
367–68 (7th Cir. 2020); Ryan v. United States, 214 F.3d 877,
877–78 (7th Cir. 2000). So we ﬁnd no error here.
10                                                 No. 20-1043

                              IV.
    Wallace also argues the court erred by adding eight levels
to his oﬀense level based on his 2004 Illinois drug conviction
under 720 ILCS 570/407(b)(1). He argues that conviction is
not a “controlled substance oﬀense” under the guidelines
because the Illinois statute was broader than federal law. But
our recent precedent foreclosed this argument.
    Wallace’s base oﬀense level went from 12 to 20 under
U.S.S.G. § 2K2.1(a)(4)(A) because of his 2004 Illinois drug
conviction. That guidelines section says that the base oﬀense
level is 20 if the defendant committed the instant oﬀense af-
ter “sustaining one felony conviction of either a crime of vio-
lence or a controlled substance oﬀense … .”
     The guidelines deﬁne “controlled substance oﬀense”:
        The term “controlled substance oﬀense” means
        an oﬀense under federal or state law, punisha-
        ble by imprisonment for a term exceeding one
        year, that prohibits the manufacture, import,
        export, distribution, or dispensing of a con-
        trolled substance (or a counterfeit substance) or
        the possession of a controlled substance (or a
        counterfeit substance) with intent to manufac-
        ture, import, export, distribute, or dispense.
U.S.S.G. § 4B1.2(b). The parties agree that this deﬁnition ap-
plies. See U.S.S.G. § 2K2.1, n.1.
   Wallace argues his 2004 Illinois drug conviction is not a
“controlled substance oﬀense” under the guidelines because
the state law is broader than the federal deﬁnition. His ar-
gument runs like this. The phrase “controlled substance” in
U.S.S.G. § 4B1.2(b) refers only to substances in the federal
No. 20-1043                                                   11

Controlled Substances Act. The Illinois statute of prior con-
viction is indivisible. When a state statute is indivisible, and
punishes conduct not covered by the federal enhancement
provision, a conviction under that state statute cannot en-
hance a federal sentence under that provision. See Descamps
v. United States, 570 U.S. 254, 277–78 (2013). The Illinois stat-
ute criminalizes the positional isomer of cocaine, which is
not a controlled substance under federal law. The Illinois
statute also permits conviction for a larger swath of analog
substances than federal law does. So the Illinois statute is
broader than the federal deﬁnition. So, under the categorical
approach, the prior conviction under the Illinois statute can-
not raise the current oﬀense level via § 2K2.1(a)(4)(A).
   In his brief, Wallace noted that a similar issue was pend-
ing before us in United States v. Ruth and United States v.
Nebinger. We recently resolved both cases.
    Ruth foreclosed Wallace’s arguments. We concluded
there was “no textual basis to engraft the federal Controlled
Substances Act’s deﬁnition of ‘controlled substance’ into the
career-oﬀender guideline.” Ruth, 966 F.3d 642, 654 (7th Cir.
2020). The Sentencing Commission knew how to cross-
reference federal statutory deﬁnitions in the guidelines. But
§ 4B1.2(b) “does not incorporate, cross-reference, or in any
way refer to the Controlled Substances Act.” Ruth, 966 F.3d
at 651.
    Section 4B1.2(b) deﬁnes “controlled substance oﬀense”
broadly, “and the deﬁnition is most plainly read to include
state-law oﬀenses related to controlled or counterfeit sub-
stances punishable by imprisonment for a term exceeding
one year.” Ruth, 966 F.3d at 654 (internal quotation marks
omitted). There is no textual reason to narrow the phrase to
12                                                             No. 20-1043

the Controlled Substances Act’s deﬁnition. So we are left
with the natural meaning of “controlled substance.” We
quoted a dictionary deﬁnition in Ruth: “A controlled sub-
stance is generally understood to be ‘any of a category of be-
havior-altering or addictive drugs, as heroin or cocaine,
whose possession and use are restricted by law.’” Id. at 654
(quoting controlled substance, The Random House Dictionary
of the English Language (2d ed. 1987)). So Wallace’s asser-
tion that we “have no controlling authority on whether ‘con-
trolled substance’ in U.S.S.G. § 4B1.2(b) means ‘a substance
controlled in the Controlled Substances Act,’ or something
broader” is no longer true after Ruth. And the fatal ﬂaw in
Wallace’s logic—assuming that “controlled substance
oﬀense” in § 4B1.2(b) is coterminous with the Controlled
Substances Act—is the same as the fatal ﬂaw in Ruth’s logic. 2
   Given the natural meaning of “controlled substance,”
Wallace’s 2004 Illinois drug conviction is a controlled sub-
stance oﬀense according to the guidelines. Thus, the judge
did not err in using a base oﬀense level of 20. 3
    In his citation of additional authority, Wallace acknowl-
edges that Ruth defines “controlled substance” for guide-
lines purposes using the “natural meaning” of the phrase,
and not using the federal Controlled Substances Act. Wal-

     2Maybe it was always strange to think § 4B1.2(b) limited controlled
substance to those proscribed by the federal Controlled Substances Act
when that section specifically references “federal or state law.” (Emphasis
added.) But we leave that aside.
     3 As we did in Ruth, we recognize that there is already a circuit split
on this issue. See United States v. Bautista, No. 19-10448, 2021 WL 769601,
at *3 (9th Cir. Feb. 26, 2021) (collecting cases); Ruth, 966 F.3d at 653; Unit-
ed States v. Hudson, 618 F.3d 700, 704 (7th Cir. 2010).
No. 20-1043                                                   13

lace disagrees with Ruth’s definition and cites foreign cases.
But neither Wallace’s disagreement nor the foreign cases
control us.
    But Wallace does make an interesting argument. He says
that even under Ruth’s “natural meaning” definition of “con-
trolled substance offense” as “behavior-altering or addictive
drugs, as heroin or cocaine, whose possession and use are
restricted by law,” the Illinois statute of Wallace’s prior con-
viction is still overbroad under the categorical approach be-
cause that statute bans positional isomers of cocaine. He ar-
gues it is “highly unlikely” that positional isomers of cocaine
are psychoactive. So, the argument goes, it is highly unlikely
they alter behavior. So they do not fit the “natural meaning”
of “controlled substance.” So the Illinois statute of prior con-
viction cannot serve as a predicate under the guidelines.
    But Wallace’s argument fails for three reasons. One, Ruth
itself dealt with the Illinois statute banning positional iso-
mers of cocaine. So Ruth already decided that positional
isomers of cocaine fit the natural meaning of “controlled
substance.” Two, even if Ruth had not been that specific, we
know Illinois law expressly controlled positional isomers of
cocaine, so they fit the natural meaning of “controlled sub-
stance” and we should not speculate about whether they al-
ter behavior. Three, there is no reason to think Ruth’s quota-
tion of a Random House Dictionary definition of “controlled
substance” is the only possible way to say the natural mean-
ing of the phrase. And there is no reason to think Ruth’s quo-
tation establishes an exclusive list of technical alternative el-
ements that must be satisfied. Ruth itself contains no such
14                                                          No. 20-1043

indications. We could have used a different dictionary in
Ruth just as well. 4
                                    V.
    The evidence sufficiently supported Wallace’s conviction.
The judge did not err in calculating Wallace’s criminal histo-
ry category or base offense level. We affirm.




     4
     We recently resolved United States v. Nebinger, 987 F.3d 734 (7th Cir.
2021). That decision does not alter our conclusion here.